In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-896V
                                      Filed: April 15, 2016
                                         UNPUBLISHED
*********************************
SCOTT WOODRING,                                  *
                                                 *
                        Petitioner,              *
                v.                               *
                                                 *        Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                              *        Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                              *
                                                 *
                        Respondent.              *
                                                 *
****************************
Danielle Strait, Maglio Christopher and Toale, PA, (DC) Washington, DC, for petitioner.
Julia McInerny, U.S. Department of Justice, Washington, DC, for respondent.


                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

        On September 23, 2014, Scott Woodring filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., (the
“Vaccine Act” or “Program”). Petitioner alleged that he suffered “a severe neurological
injury, likely an inflammatory demyelinating neuropathy” after receiving the influenza
vaccine on September 23, 2011. Petition at 1. On November 9, 2015, the undersigned
issued a decision dismissing petitioner’s claim for insufficient proof. (ECF No. 27).

       On April 15, 2016, petitioner filed an unopposed motion for attorneys’ fees and
costs. (ECF No. 31).2 Petitioner requests attorneys’ fees and costs in the amount of


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2The motion was filed as an unopposed motion, and in the motion, petitioner states that respondent has
no objection “to an award of attorney fees and costs in this amount.” Motion at ¶ 5.
$9,169.47. Id. at ¶ 6. In accordance with General Order #9, petitioner’s counsel
represents that petitioner incurred no out-of-pocket expenses. Id. at ¶ 4.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request and the lack of opposition
from respondent, the undersigned GRANTS petitioner’s motion for attorneys’ fees and
costs.

       Accordingly, the undersigned awards the total of $9,169.473 as a lump sum
in the form of a check jointly payable to petitioner and petitioner’s counsel
Danielle Strait.

        The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




3This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2